Citation Nr: 0701083	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in June 2005.  
The veteran testified at a hearing before a Decision Review 
Officer (DRO) in July 2005. 

A VA Form 9 for bilateral hearing loss was received in March 
2005 indicating that the veteran requested a Board hearing.  
A request from the veteran was then received in March 2006 to 
withdraw his travel board hearing and to have his case 
forwarded to the Board for a decision.  Accordingly, the 
Board finds that the veteran has withdrawn his request for a 
Travel Board hearing. 

The issue of entitlement to service connection for 
degenerative arthritis of the right knee is REMANDED to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDING OF FACT

The veteran does not currently have degenerative arthritis of 
the left knee related to any incident of service.




CONCLUSION OF LAW

 Degenerative arthritis of the left knee was not incurred in 
or aggravated by service.   38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the February 2004 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the February 2004 letter was sent to the appellant 
prior to the May 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a February 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, and a June 2006 Dingess notice 
of the types of evidence necessary to establish a disability 
rating for his disability claims and the effective date of 
the disabilities.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and private have been obtained.  
Although the veteran was provided a VA examination for his 
right knee in October 1969, and not provided a VA examination 
for degenerative arthritis for both knees, the evidence of 
record does not contain competent evidence that the veteran 
suffered injuries in service, or that the claimed disability 
may be associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In a statement received in May 2006, the veteran 
stated that he had no additional evidence to furnish and did 
not desire for the 60 day due process period to expire.  
Under these circumstances, no further action is necessary to 
assist the claimant with his claim.

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection for degenerative arthritis of the right 
knee and left knee.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Left Knee

A review of the record fails to demonstrate that the veteran 
has degenerative arthritis of the left knee.  When the 
veteran was seen for pain in both of his knees in July 2002, 
an x-ray showed that the veteran's left knee was normal.  The 
Board notes that service connection cannot be established 
without a diagnosed disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In reaching its decision, the Board has duly considered the 
testimony provided by the veteran at the personal hearing in 
July 2005. The initial claim submitted by the veteran in 
August 1967, however, referred only to a right knee injury, 
which suggests that the veteran's recent recollections 
concerning his left knee are mistaken. Accordingly, in the 
absence of confirmed degenerative arthritis of the left knee, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case. 
The weight of the evidence is against the veteran's claim. 38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303.


ORDER

Service connection for degenerative arthritis of the left 
knee is denied.


REMAND

The veteran essentially maintains that he has developed 
degenerative arthritis of the right knee as a consequence of 
injuries he sustained as an artillery crewman while stationed 
in Vietnam. In a claim in August 1969, he related that he had 
incurred this injury in October 1967. VA examination in 
October 1969, however, disclosed no evidence of a right 
pathology.

The initial post service medical record pertaining to the 
veteran's right knee disability was in July 2000 when the 
veteran was diagnosed with degenerative joint disease of the 
right knee.  In September 2000, the veteran was treated for 
problems with his right knee that he reportedly had for about 
2 to 3 months, which appear to date the onset of right knee 
disability to June or July 2000, 32 years after service.  The 
veteran was later seen in July 2002 for bilateral knee pains.  
X-rays showed early joint disease and supra patellar joint 
effusion of the right knee.  The Board notes that the records 
do not show a medical opinion, however, as to whether the 
veteran's bilateral knee injury is related to service.  

In support of his claim, the veteran submitted two different 
lay statements from two comrades who also served in Vietnam.  
The first noted that the veteran had problems with his knees 
Easter 1966, and the other stated that the veteran sustained 
knee injuries during his tour in Vietnam.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

As the veteran maintains that he sustained an injury to his 
right knee during combat actions against enemy forces, the 
Board finds that this issue should be remanded for the 
following actions:


1. The veteran should be asked to provide 
the names and addresses of all medical 
providers from whom he has received 
treatment for the disability at issue. 
All reasonable efforts should then be 
made to obtain copies of all identified 
treatment records not already on file.

2.  The veteran should be afforded a VA 
orthopedic examination. The claims 
folder, together with any newly obtained 
evidence, must be forwarded to the 
physician and reviewed in conjunction 
with the examination.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that 
degenerative arthritis of the right knee 
is a residual of the injury the veteran 
reportedly sustained in 1967 in Vietnam 
or is otherwise related to service.  
Reasons and bases for all conclusions 
should be provided.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for degenerative arthritis of 
the right knee. Should the claim again be 
denied, a supplemental statement of the 
case should be issued


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


